06/28/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0181


                                     DA 21-0181
                                  _________________

IN RE THE MARRIAGE OF:

ALIA DAY FLOREN,

              Petitioner and Appellee,
                                                                  ORDER
       v.

JAVIER BAUTISTA-SCHEUBER,

              Respondent and Appellant.
                                _________________

      Counsel for Appellee has moved this Court to opt out of the appellate mediation
requirement set forth by Rule 7 of the Montana Rules of Appellate Procedure. Pro se
Appellant opposes the motion.
      Counsel for Appellee has also filed a motion for extension of the mediation deadline
pending the Court’s decision on mediation.
      IT IS ORDERED that the motion to waive mediation is GRANTED.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                  June 28 2021